The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8,9,11,13-16 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al ‘765, for the reasons of record. Applicant’s argument, that the claims have been amended to clarify that the first liquid composition is applied to a locus surrounding a plant, whereas the second liquid composition is applied to a part or propagation material of the plant, and that it is clear from such amendment that the first and second liquid compositions are not applied together, i.e., they are applied separately, is not convincing, since claims 1-4,8,9, 11, 13-16 and 32-36 are directed to a composition  and do not require that the compositions be applied to a locus surrounding a plant or to a part or propagation material of the plant. The recitation of “wherein application of the first liquid composition to the locus surrounding the plant in combination with application of the second liquid composition to the part or propagation material of the plant produces synergistic enhancement of at least one characteristic of the plant” is tantamount to “if” the first liquid composition were applied to the locus surrounding the plant in combination with application of the second liquid composition to the part or propagation material of the plant, such applications would produce synergistic enhancement of at least one characteristic of the plant, but such limitation does not require the actual steps of applying the first and second compositions, respectively. Applicant’s argument, that the examiner suggests that one skilled in the art could at once envisage the use of separate compositions, as claimed by applicant, is not convincing, since it is suggested that one of ordinary skill in the art could envisage from Paragraph [0056] of Carney et al first and second compositions wherein the first composition includes whole cells and the second composition includes lysed cells, and not necessarily the use of such compositions, particularly in the manner recited in applicant’s claim 25.
The other references are made of record for disclosing pasteurized Chlorella cells which may be whole or lysed, and their use in treating plants.
Claims 25, 26, 29-31 and 37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736